Citation Nr: 1123172	
Decision Date: 06/16/11    Archive Date: 06/28/11

DOCKET NO.  11-04 190	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to total disability on the basis of individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


ATTORNEY FOR THE BOARD

Bridgid D. Cleary, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1966 to February 1969.

This matter has come before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Buffalo, New York, Department of Veterans Affairs (VA) Regional Office (RO).

The  issues of increased evaluations for the Veteran's peripheral neuropathy of the bilateral lower extremities have been raised by the record, particularly by the June 2010 VA medical examiner's notation that these disabilities have worsened when compared to six month prior, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  Service connection is in effect for peripheral neuropathy of the bilateral lower extremities, each evaluated as 20 percent disabling since July 31, 2009; for diabetes mellitus, evaluated as 20 percent disabling since July 31, 2009; residuals of a left knee meniscectomy, evaluated as 10 percent disabling since February 21, 1969; residuals of left wrist surgery, evaluated as 10 percent disabling since February 21, 1969; and for bilateral cataracts, evaluated as 10 percent disabling since July 31, 2009.  His total combined disability rating in 70 percent since July 31, 2009.

2.  The entirety of the record shows that the Veteran is unable to continue in his profession as a sales manager, but does not show that he is otherwise unemployable.


CONCLUSION OF LAW

The criteria for a total disability rating based on individual unemployability due to service-connected disabilities have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 3.41, 4.3, 4.16(a) (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim.  Accordingly, notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

Here, the Veteran was sent a letter in June 2010 that fully addressed all notice elements and was issued prior to the initial RO decision in this matter.  The letter provided information as to what evidence was required to substantiate the claim and of the division of responsibilities between VA and a claimant in developing an appeal.  Moreover, the letter informed the Veteran of what type of information and evidence was needed to establish a disability rating and effective date.  Accordingly, no further development is required with respect to the duty to notify.

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  Moreover, the Veteran's statements in support of the claim are of record.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.  

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Analysis

The Veteran filed his claim for TDIU in May 2010 by submitting a VA Form 21-8940.  

Total disability ratings for compensation may be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a). 

The Veteran is currently service-connected for: peripheral neuropathy of the bilateral lower extremities, each evaluated as 20 percent disabling since July 31, 2009; diabetes mellitus, evaluated as 20 percent disabling since July 31, 2009; residuals of a left knee meniscectomy, evaluated as 10 percent disabling since February 21, 1969; residuals of left wrist surgery, evaluated as 10 percent disabling since February 21, 1969; and, for bilateral cataracts, evaluated as 10 percent disabling since July 31, 2009.  His total combined rating for service-connected disabilities is 65 percent, which is rounded up to 70 percent.  See 38 C.F.R. §§ 4.25, 4.26.  Thus, he meets the threshold percentage requirements for TDIU as set forth under 38 C.F.R. § 4.16(a).

As the threshold percentage requirements under 38 C.F.R. § 4.16(a) have been met here, the sole question left for consideration is whether the Veteran is "unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities."  38 C.F.R. § 4.16.

In his May 2010 claim, the Veteran reported that he last worked in June 2009 and became unable to work as of July 2009.

The Veteran's most recent employer submitted a completed VA Form 21-4192 form in June 2010.  This form showed that he had been employed there from October 2008 to June 2009 performing sales and marketing work.  This form indicated that the Veteran had worked 40 hours per week, with no lost time due to disability during the 12 months preceding his termination and no concessions had been made for age or disability.  The reason listed for the Veteran's termination was "project terminated (venue advertising)."

Another prior employer also submitted a completed VA Form 21-4192 form in June 2010.  This form showed that the Veteran had been employed there as a field division sales manager from October 2006 to October 2008 and had worked 37.5 hours per week, with no lost time due to disability during the 12 months preceding his termination and no concessions had been made for age or disability.  The reason listed for the Veteran's termination was "resigned."

During his December 2009 VA examination for an earlier claim, the examiner noted that the Veteran had been laid off in June 2009, but was "unemployed more because he does not have a job than the fact that he cannot work."

The Veteran's private physician, Dr. N.J.A., submitted a letter on behalf of the Veteran in April 2010.  In this letter, Dr. N.J.A. opined that the Veteran was unable to secure or follow a substantially gainful occupation as a result of his service connected disabilities.  In his rationale, the doctor explained that the Veteran's left knee disability and his peripheral neuropathy of the bilateral lower extremities severely affected his ability to walk, which was a major component of his job.  In that regard, this physician did not provide an opinion on the Veteran's general unemployability, only his unemployability with reference his prior profession.  Likewise, in his October 2010 letter, Dr. N.J.A. opined that the Veteran was no longer able to stand on his feet or walk for long distances, which rendered him unable to work at his normal job.

In June 2010, the Veteran underwent three VA medical examinations in conjunction with this claim.  The first was a peripheral nerves examination.  Noting the Veteran's worsening symptoms, this examiner found him unable to walk for more than two blocks or to stand for more than 20 minutes.  This examiner opined that it would be difficult for the Veteran to continue his previous employment as a sales manager where he had to travel and walk.  The Veteran would only be able to do sedentary work that would allow him to get up and move around every 20 minutes.

Next he underwent a VA ophthalmology examination.  That examiner found that his service-connected cataract disability would not affect the Veteran's employability.  Finally, he underwent a general medical examination.  At that time, his left wrist disorder was found to be inactive.  The examiner found that the Veteran's left knee condition rendered him unemployable as a salesman.  The examiner noted, however, that the Veteran admitted that he could do part time sedentary work although he was not qualified for any such work at that time.  

In sum, the evidence of record does not support a finding of unemployability.  In order for the Veteran to prevail on a total rating claim, the record must reflect some factor that takes his case outside the norm.  The sole fact that he is unemployed or has difficulty finding alternate employment is not enough, since the 70 percent combined rating in itself is recognition that the impairment makes it difficult to obtain and keep employment; the question is whether the Veteran is capable of performing the physical and mental acts required for employment, not whether the Veteran can find employment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  

While the evidence of record is in agreement that the Veteran's disabilities prevent him from returning to his previous profession, it does not indicate any factor that would prevent him from securing and following another substantially gainful occupation, particularly one that was sedentary.  Therefore the Veteran is not found to be unemployable for the purposes of establishing entitlement to TDIU.  Again, the favorable opinion from Dr. N.J.A. is acknowledged.  However, as that physician did not account for the possibility of sedentary work, or explain why the service-connected disabilities precluded such, it is not highly probative, particularly when viewed with the record as a whole.

For the foregoing reasons, an award of TDIU is not warranted here.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Entitlement to total disability on the basis of individual unemployability (TDIU) is denied.

____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


